Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.


Response to Amendments & Arguments

Applicant’s amendments and arguments, filed 2/26/2021, with respect to claims failing to further limit the subject matter of the claims upon which it depends have been fully considered and are persuasive.  The 35 U.S.C. 112(d) rejection of claims 5-6, 12-13 and 19-20 has been withdrawn. 

Applicant’s amendments and arguments, filed 2/26/2021, with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 51-20 has been withdrawn.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

Liu teaches a method for providing block-level incremental snapshots of a primary storage device.  Liu teaches generating, at the source computing device, a current snapshot of the source FSV in response to a request to perform an incremental backup of the source FSV [0071: backup flow as applied to appoint in time snapshot and block-level incremental backup; 0073: the Protocol director contacts Application Helper (APPH) with BACKUP_PREPARE. APPH contacts the Snapshot Handler, which encapsulates snapshot code and incremental block tracking interfaces, to snapshot a set of volumes], wherein the current snapshot complements a previous snapshot of the source FSV and the previous snapshot includes metadata for files within the source FSV [Liu: 0182-0184: base backup occurs before incremental backups; 0187: during first backups, images of file systems are backed up to disk along with application specific metadata]; generating, within a destination storage device, a second snapshot of a destination FSV, wherein the source FSV corresponds to the destination FSV [0183: during incremental backup, a snapshot of the secondary is taken that represents all the data on the primary]; identifying changes that have been made to the source FSV [0230: node determining which of its own blocks have changed]; and reflecting the changes within the second snapshot of the destination FSV [Fig. 3, 0183: only the blocks that have changed since the base backup are transferred; 0230-0232: if a node to be backed up has blocks that have changed and need to be backed up, it sends a list of those blocks with their digests to the backup server. The server then requests those blocks for backup. Alternatively, the node simply sends the changed blocks].

The prior art of record, alone or in combination, does not expressly teach a method for performing a backup of a source file system volume (FSV) associated with a source computing device, the method comprising, at the source computing device: in response to identifying that an amount of available storage space is insufficient for generating a current snapshot; removing, from a previous snapshot, data for files of source FSV to establish a sufficient amount of available storage space for generating the current snapshot, such that the previous snapshot includes metadata for files within the source FSV but does not include the data for the files within the source FSV; generating the current snapshot of the source FSV, wherein the current snapshot complements the previous snapshot of the source FSV; generating, within a destination storage device, a second snapshot of a destination FSV, wherein the source FSV corresponds to the destination FSV; identifying changes that have been made to the source FSV; and reflecting the changes within the second snapshot of the destination FSV.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamura et al., US 2018/0089033.  [0022] “the file system volume can be configured to delete prior snapshots when new snapshots are generated in order to avoid unnecessary consumption of available storage space at the computing device. In particular, snapshots can be prone to requiring data to remain intact in the storage of the computing device even when the data is deleted from a live view of the file system volume”
Kashi Visvanathan et al., US 2019/0220367. [0054] “deletion of a previously stored snapshot( in order to...make space for newer snapshots...simply deleting the data and the metadata objects of SX will corrupt those child snapshots and prevent then form being restored properly,” [0055] – [0058] “archive management agent 114 can create a new metadata object for snapshot S1 (e.g., S1.Y) that contains the data blocks' metadata entries from the S0 metadata objects (block 510) and can upload the newly created S1.Y metadata object to cloud/object storage 108 (block 512). In this way, archive management agent 114 can transfer ownership of those data blocks from S0 to S1, such that S1.0 through S1.Y will collectively contain all of the metadata needed to restore S1”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169